JAMES E. JOHNSON                          THE CITY OF NEW YORK                        AMANDA M. BLAIR
Corporation Counsel                                                         Labor & Employment Law Division
                                         LAW DEPARTMENT                                Phone: (212) 356-8767
                                                                                    Email: ablair@law.nyc.gov
                                             100 CHURCH STREET
                                             NEW YORK, NY 10007


                                                                      April 7, 2020
                                      Defendants' Letter-Motion for an extension of their motion to
BY ECF                                dismiss briefing schedule (ECF No. 45) is GRANTED. The filing
Honorable Judge Sarah L Cave          deadlines are extended as reflected below.
United States Magistrate Judge
Southern District of New York
                                      The Clerk of Court is respectfully directed to close ECF No. 45.
500 Pearl St.
New York, NY 10007-1312
                                      SO-ORDERED 4/8/2020

                         Re:     Thomas Colon v. The City of New York, et al.,
                                 Civil Action No.: 19-cv-10435

Dear Judge Cave:

                Defendants write, with consent of Plaintiff, to respectfully request a brief
extension from April 13, 2020, to April 17, 2020 to file their motion to dismiss. This is
Defendants’ first request for an extension to file their motion to dismiss. Defendants make this
request in order to provide Defendants sufficient time to craft their motion and have it reviewed
in light of conflicting deadlines and the religious holidays.

              Defendants propose the following briefing schedule concerning Defendants’
motion to dismiss:

                 •    Defendants shall serve and file their motion to dismiss on April 17, 2020;
                 •    Plaintiff shall serve and file her documents on May 19, 2020; and
                 •    Defendants will submit their reply June 2, 2020.

                                                               Sincerely,

                                                               _____________/s/_______________
                                                                        Amanda M. Blair
                                                                  Assistant Corporation Counsel

cc:     Samuel O. Maduegbuna, Esq.
        Maduegbuna Cooper LLP
